Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 08/31/2018.  Claims 1-20 are pending in the case.  Claims 1, 8, and 14 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an issue detector, coupled to the processor, to determine an issue for an employee ….”  in claim 1;

“a session controller to receive the issue and initiate a session ….”  in claim 1;

“a dialog manager, coupled to the session controller, to parse the issue ….”  in claim 1;



“a network analyzer, coupled to the profile generator, to: identify existing employees ….”  in claims 3, and 4;

“a development planner, coupled to the processor, to establish a talent development plan….”  in claim 5;

“a development analyzer to: collect evaluation data on a development….”  in claim 5.

A review in the specification shows that for the element “an issue detector ….” in claim 1, paragraph [0057] recites the computing device configurations with memory and processor resources, and paragraph [0031] recites “the issue detector 105 may receive a query from an employee regarding a request for information or about a process involved regarding an issue faced by the employee”, in addition with paragraph [0049] recites “The issue detector 105 may monitor employee behavior and routine through the behavior model 240and detect changes and unusual events occurring in the routine of the employee”. Therefore, the element “an issue detector ….” has the corresponding algorithm support in specification.

A review in the specification shows that for the element “a session controller ….” in claim 1, paragraph [0057] recites the computing device configurations with memory 

A review in the specification shows that for the element “a dialog manager ….” in claim 1, paragraph [0057] recites the computing device configurations with memory and processor resources, and paragraph [0033] recites “During the session, the dialog manager 115 may parse the issue to determine the context of the issue.”, in addition with paragraph [0048] recites “For instance, the dialog manager 115 may process a query related to leaves based on a leave policy stored in the HR policies 235”. Therefore, the element “a dialog manager ….” has the corresponding algorithm support in specification.

A review in the specification shows that for the element “a profile generator ….” in claims 3, and 4, paragraph [0057] recites the computing device configurations with memory and processor resources, and paragraph [0041] recites “The profile generator 125 may determine a goal and an objective for the new employee by parsing the profile of the new employee. In an example, the information related to goals and objectives may be received from the new employee when for instance, the new employee provided the information on forms and questionnaires or during interviews and then stored in the 

A review in the specification shows that for the element “a network analyzer ….” in claims 3, and 4, paragraph [0057] recites the computing device configurations with memory and processor resources, and paragraph [0042] recites “The network analyzer 130 may analyze interactions and conversations through phone calls, chats, email and messages, social media pages, and job profiles of the existing employees to determine their goals and objectives and accordingly rank the existing employees based on similarity with the goal and objectives of the new employee”. Therefore, the element “a network analyzer ….” has the corresponding algorithm support in specification.

A review in the specification shows that for the element “a development planner ….” in claim 5, paragraph [0057] recites the computing device configurations with memory and processor resources, and paragraph [0074] recites “The development planner 135 may establish the talent development plan of the new employee based on a profile of the new employee and the goal and the objective. The development planner 135 may fetch some information from the buddy of the new employee and other employees in designing the development plan”. Therefore, the element “a development planner ….” has the corresponding algorithm support in specification.
A review in the specification shows that for the element “a development analyzer ….” in claim 5, paragraph [0057] recites the computing device configurations with memory and processor resources, and paragraph [0045] recites “the development 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, and 13-15, 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) in view of Rao et al. (US 10708216 B1, hereinafter Rao).

As to independent claims 1, 8, and 14, UPPALA teaches a system (paragraph [0023], a computer-implemented system for detecting interaction among BOTs in a computing environment) comprising:
(paragraph [0026], the hardware logic circuitry described in Fig. D, which, in turn, can be implemented by one or more hardware processors); 
an issue detector, coupled to the processor, to determine an issue, wherein the issue is determined based on one of a query received (Fig. 5, paragraph [0078], The user interface presentation 506 includes a section 508 through which the user may enter an input query); 
a session controller to receive the issue and initiate a session corresponding to the issue (paragraph [0078], the user may enter the illustrative input query: "Hotel XYZ Las Vegas Reservation.". The user interface presentation 506 includes a section that provides an output result 510 which identifies one or more candidate BOTs that the search engine 122 has identified as a result of its search; the candidate BOTs searching is the session initiated for the issue); 
a dialog manager, coupled to the session controller, to parse the issue to determine a context of the issue (paragraph [0121], In a third part of the BOT logic 1202, a dialog management component 1208 uses one or more analysis components (AC(s)) to track the state of the ongoing conversation and to map the interpreted input message into a BOT response); and 
select a bot from amongst multiple bots for the issue, wherein each of the multiple bots include information relating to a solution to address the issue (paragraph [0105], Each BOT within a collection of BOTS 104 corresponds to a computer-implemented agent that provides a service to a user in response to input information provided by the user; paragraph [0083], the BOT selection logic 512 can use various techniques to increase the diversity of candidate BOTs in its output results. For example, by using a DNN, the BOT selection logic 512 can pick candidate BOTs that are not only close to the input query, but sufficiently different from each other; paragraph [0088], the recommendation engine 124 recommends one or more candidate BOTs, with respect to a context associated with a reference BOT); 
a central database, coupled to the dialog manager, to store data from each of the multiple bots and contexts for multiple sessions (paragraph [0038], Another data store, referred to as a metadata data store 116, stores metadata regarding the BOTs in the collection of BOTs 104. For example, the metadata can describe the intents that each BOT is designed to fulfill; the intent is the contexts), 
wherein the bot is to: 
collect data from at least one of the central database, and other bots from amongst the multiple bots, the data being associated with the issue (paragraph [0124], a BOT can rely on shared resources in the computing platform (which hosts the collection of BOTs 104) to perform one or more of the operations; paragraph [0034], the system 108 includes detection logic 110 that automatically detects when any first BOT, referred to herein as a "calling BOT," calls a second BOT, referred to as a "called BOT."; multiple bots works with each other); 
analyze the data to determine the solution, the solution comprising one of a response to the query (paragraph [0120], any of the domain determination component, the intent determination component, and/or the slot value determination component can use a rule application engine to perform its respective analysis); and
provide the solution to address the issue (paragraph [0122], a response output component 1210 converts the BOT response generated by the dialog management component 1208 into an appropriate output form, and then sends the converted BOT response to user).
UPPALA does not teach:
an employee concierge system (ECS) comprising:
an issue detector, coupled to the processor, to determine an issue for an employee, wherein the issue is determined based on occurrence of an unusual event associated with the employee, the unusual event being indicative of deviation in one of a routine and behaviour of the employee; 
analyze the data to determine the solution, the solution comprising a suggestion to mitigate the unusual event.
Rao teaches:
an employee concierge system (ECS) (Col 3, line 4-7, an artificial agent chat intelligent assistant or bot may be enabled to function as a personal concierge service to the employee and communicate with multiple databases and sources to intelligently discuss conditions with a user) comprising:
an issue detector, coupled to the processor, to determine an issue for an employee, wherein the issue is determined based on occurrence of an unusual event associated with the employee, the unusual event being indicative of deviation in one of a routine and behaviour of the employee (Col 8 line 34-54, The intelligent assistant widget may 416 may enter the workflow based on the activity over the conversation or based on a command from a user 403; the activity over the conversation is the occurrence of an unusual event); 
(Fig. 4, 406 is the provided solution, Col 9 line 55-58, the widget may be programmed to appear within the user interface of the thread message systems 406 such as a polling device).
Since UPPALA teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an employee concierge system (ECS) comprising: an issue detector, coupled to the processor, to determine an issue for an employee, wherein the issue is determined based on occurrence of an unusual event associated with the employee, the unusual event being indicative of deviation in one of a routine and behaviour of the employee; analyze the data to determine the solution, the solution comprising a suggestion to mitigate the unusual event, as taught by Rao, as the prior arts are in the same application filed of multiple AI bots user solutions, and Rao further teaches using providing employee concierge chat service to a user. By incorporating Rao into UPPALA would improve the integrity of UPPALA’s system by allowing to enable effective and simple chat digests (Rao, Col 1 line 32-33).

As to dependent claims 2, 9, and 15, the rejection of claim 1 is incorporated. UPPALA teaches the system as claimed in, wherein the dialog manager is further to:
determine whether the context matches with a context of a previous session, from amongst the multiple sessions; and restore the previous session, upon a match, for the collection of data (paragraph [0004], For instance, a search engine can receive an input query that describes a BOT that the user is attempting to find. The search engine then performs a search to find one or more candidate BOTs that match the user's input query; paragraph [0105], In block 808, the system 108 selects a candidate BOT within the collection of BOTs based on a collection of features, including at least one feature that is based on signals stored in the signal data store 114. In block 810, the system 108 provides an output result, conveyed by an output signal, that identifies the candidate BOT that has been selected; signals stored in the signal data store is from the previous sessions).
Rao teaches:
an employee concierge system (ECS) (Col 3, line 4-7, an artificial agent chat intelligent assistant or bot may be enabled to function as a personal concierge service to the employee and communicate with multiple databases and sources to intelligently discuss conditions with a user).
Since UPPALA a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an employee concierge system (ECS) as taught by Rao, as the prior arts are in the same application filed of multiple AI bots user solutions, and Rao further teaches using providing employee concierge chat service to a user. By incorporating Rao into UPPALA would improve the integrity of UPPALA’s system by allowing to enable effective and simple chat digests (Rao, Col 1 line 32-33).

claim 7, the rejection of claim 3 is incorporated. UPPALA teaches the system as claimed in claim 1, wherein the dialog manager is to:
send the session to each of the multiple bots; receive a confidence level from each of the multiple bots, wherein the confidence level is calibrated for each bot and is indicative of a capability of processing the issue (paragraph [0079], the BOT selection logic 512 assigns a score to each candidate BOT in a collection of BOTs identified in the metadata data store 116.  The score measures an extent to which the candidate BOT matches the input query.  The BOT selection logic 512 generates the score based on a collection of features.  Each feature describes some aspect of the context in which the search is performed); and 
determine the bot with the highest confidence level for solving the issue, when the dialog manager sends the issue to each bot and receives the confidence level from each bot (paragraph [0040], The user may view the output result and then invoke one of the candidate BOTs specified therein.  In other cases, some component within the computing environment 102 (such as a calling BOT) can automatically invoke one of the candidate BOTs that has been identified, e.g., by automatically invoking a top-ranking candidate BOT; the top-ranking bot has the highest confidence level).
UPPALA does not teach:
the ECS system with the session controller is to maintain the session as continuous and uninterrupted for the employee, for solving the issue of the employee.
Rao teaches:
the ECS system with the session controller is to maintain the session as continuous and uninterrupted for the employee, for solving the issue of the employee (Col 11 line 19-28, The model may be enabled to predict when to schedule a follow up meeting with a customer or employee, or when to start a company with a particular or employee. The scoring module in conjunction with a message module may use email traffic from a first second or plurality users with a particular customer or employee to determine an interaction score for users via a chat or messaging platform. This in turn may be used to calculate a time to contact a user, a pipeline assessment module, or other factor).
Since UPPALA teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the session controller is to maintain the session as continuous and uninterrupted for the employee, for solving the issue of the employee, as taught by Rao, as the prior arts are in the same application filed of multiple AI bots user solutions, and Rao further teaches using providing employee concierge chat service to a user. By incorporating Rao into UPPALA would improve the integrity of UPPALA’s system by allowing to enable effective and simple chat digests (Rao, Col 1 line 32-33).

As to dependent claims 13, and 19, the rejection of claim 8 is incorporated. UPPALA teaches the method as claimed in claim 8, wherein selecting the bot comprises:
sending the session to each of the multiple bots; receiving a confidence level from each of the multiple bots, wherein the confidence level is calibrated for each bot and is indicative of a capability of processing the issue (paragraph [0079], the BOT selection logic 512 assigns a score to each candidate BOT in a collection of BOTs identified in the metadata data store 116.  The score measures an extent to which the candidate BOT matches the input query.  The BOT selection logic 512 generates the score based on a collection of features.  Each feature describes some aspect of the context in which the search is performed); and 
determining the bot with the highest confidence level for solving the issue of the session (paragraph [0040], The user may view the output result and then invoke one of the candidate BOTs specified therein.  In other cases, some component within the computing environment 102 (such as a calling BOT) can automatically invoke one of the candidate BOTs that has been identified, e.g., by automatically invoking a top-ranking candidate BOT; the top-ranking bot has the highest confidence level).

Claim 20 is rejected under AIA  35 U.S.C §103 as being unpatentable over UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) in view of Rao et al. (US 10708216 B1, hereinafter Rao) and in view of Khudia et al. (US 20180365027 A1, hereinafter Khudia).

As to dependent claim 20, the rejection of claim 12 is incorporated. UPPALA teaches the non-transitory computer readable medium as claimed in claim 12, wherein the processor is further to: 
determine relationship between entities of the issue (paragraph [0116], the command, "find Jack Nicolson movies in the comedy genre" includes a slot value "Jack Nicolson" that identifies an actor having the name of "Jack Nicolson", and a slot value "comedy," corresponding to a requested genre of movies; the name of "Jack Nicolson," is the entity extracted); 
extract words and terms from the issue (paragraph [0116], the command, "find Jack Nicolson movies in the comedy genre" includes a slot value "Jack Nicolson" that identifies an actor having the name of "Jack Nicolson," and a slot value "comedy," corresponding to a requested genre of movies; "comedy" is the extracted word); 
apply a linguistic rule to the words and terms (paragraph [0116], The slot value determination component determines slot values in the input message. The slot values correspond to information items that an application needs to perform a requested task, upon interpretation of the input message); and
Rao teaches the content shared with the employee (Col 3, line 4-7, an artificial agent chat intelligent assistant or bot may be enabled to function as a personal concierge service to the employee and communicate with multiple databases and sources to intelligently discuss conditions with a user).
UPPALA/Rao does not teach:
generate a question corresponding to the issue wherein the question is shared with the user to fetch additional details required to solve the issue.
Khudia teaches:
generate a question corresponding to the issue wherein the question is shared with the user to fetch additional details required to solve the issue (paragraph [0040], the support system 150 may pose one or more questions to the requester 102 to obtain additional details about the problem not determined during the obtaining of the issue-related information).
obtain additional details about the problem (Khudia, paragraph [0040]).


Claims 3, 10, and 16 are rejected under AIA  35 U.S.C §103 as being unpatentable over UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) in view of Rao et al. (US 10708216 B1, hereinafter Rao) in view of Chenoweth et al. (US 20110035674 A1, hereinafter Chenoweth) and in view of Brodersen et al. (US 20020029161 A1, hereinafter Brodersen).

As to dependent claims 3, 10, and 16, the rejection of claim 1 is incorporated. UPPALA/Rao does not teach the ECS as claimed in claim 1further comprising:
a profile generator, coupled to the processor, to: 
createa profile for a new employee based on a resume and a social media account of the new employee; and 
identify a goal and an objective of the new employee; 

identify existing employees having goals and objectives similar to the goal and the objective of the new employee based on employee network analysis; 
rank the existing employees based on the similarity of goals and objectives of the existing employees with the new employee; and 
identify a ranked list of the existing employees for providing guidance and assistance to the new employee.
Chenoweth teaches: 
a profile generator (paragraph [0024], FIG. 2 depicts an example of a profile page 200 according to one embodiment. Page 200 may be a profile generated within an organization and may be found on the organization's intranet or any other proprietary network), coupled to the processor, to: 
createa profile for a new employee based on a resume and a social media account of the new employee (paragraph [0024], In this case, a user, Pat Miller, has created a profile page; paragraph [0025], Different information may be provided in sections 202-1-202-6. This information may be input by the user or automatically provided); and 
identify a goal and an objective of the new employee (paragraph [0026], activities and interests section 202-1 is used to provide the profile information. Areas of interest 206 show interests of the user. The areas of interest may be input by a user and may include various items that a user is interested in, which may be either social and/or work related interests); 
a network analyzer, coupled to the profile generator, to: 
(paragraph [0027], For the interest of kite-boarding in section 208, different people who share the user's interest in kite-boarding are shown. These are people who may have tagged content associated with kite-boarding); 
the existing employees based on the similarity of goals and objectives of the existing employees with the new employee (paragraph [0030], For example, in section 214, people in accounting who share the same interest are shown in a box 216. Also, people in finance are shown in a section 218. This allows a user to see which departments include different people who may share the same interests); and 
identify a list of the existing employees for providing guidance and assistance to the new employee (paragraph [0030], For example, in section 214, people in accounting who share the same interest are shown in a box 216. Also, people in finance are shown in a section 218. This allows a user to see which departments include different people who may share the same interests).
Since UPPALA/Rao teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Chenoweth, as the prior arts are in the same application filed of employee based recommendation, and Chenoweth further teaches employee profile based recommendation. By incorporating Chenoweth into UPPALA/Rao would expand the utility of UPPALA/Rao’s system by allowing to a user to see which departments include different people who may share the same interests (Chenoweth, paragraph [0030]).

Brodersen teaches a ranked list of employees (paragraph [0126], the assignment engine will either assign the highest scoring employee or display a ranked list of employees).
Since UPPALA/Rao/Chenoweth teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Brodersen, as the prior arts are in the same application filed of employee data interface display, and Brodersen further teaches a ranked list of employees. By incorporating Brodersen into UPPALA/Rao/Chenoweth would expand the utility of UPPALA/Rao/Chenoweth’s system by allowing to find the best-suited employee to respond to a task (Brodersen, paragraph [0128]).

Claims 4, 11, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) in view of Rao et al. (US 10708216 B1, hereinafter Rao) in view of Chenoweth et al. (US 20110035674 A1, hereinafter Chenoweth) and in view of Brodersen et al. (US 20020029161 A1, hereinafter Brodersen) and in view of Leeder et al. (US US 20100124911 A1, hereinafter Leeder).

As to dependent claims 4, 11, and 17, the rejection of claim 3 is incorporated. Chenoweth teaches the ECS system as claimed in claim 3 comprising: 
(paragraph [0027], For the interest of kite-boarding in section 208, different people who share the user's interest in kite-boarding are shown. These are people who may have tagged content associated with kite-boarding); 
each of the potential buddy based on similarity of the profiles of the potential buddies with the new employee; and identify a buddy from the potential buddies (paragraph [0030], For example, in section 214, people in accounting who share the same interest are shown in a box 216. Also, people in finance are shown in a section 218. This allows a user to see which departments include different people who may share the same interests).
	UPPALA/Rao/Chenoweth does not teach:
to identify demographics of the user, and to identify users having profiles similar to the user as potential buddies; and 
rank each of the potential buddy.
Schneider teaches:
to identify demographics of the user, and to identify users having profiles similar to the user as potential buddies; and 
to rank each of the potential buddy.
Since UPPALA/Rao/Chenoweth teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as find the best-suited employee to respond to a task (Brodersen, paragraph [0128]).
Brodersen teaches to rank each of the potential buddy (paragraph [0126], the assignment engine will either assign the highest scoring employee or display a ranked list of employees; each ranked employer could be potential buddy).
Since UPPALA/Rao/Chenoweth teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to rank each of the potential buddy, as taught by Brodersen, as the prior arts are in the same application filed of employee data interface display, and Brodersen further teaches a ranked list of employees. By incorporating Brodersen into UPPALA/Rao/Chenoweth would expand the utility of UPPALA/Rao/Chenoweth’s system by allowing to find the best-suited employee to respond to a task (Brodersen, paragraph [0128]).
	UPPALA/Rao/Chenoweth/Brodersen does not teach:
to identify demographics of the user, and to identify users having demographics similar to the user as potential buddies.
Leeder teaches:
to identify demographics of the user, and to identify users having demographics similar to the user as potential buddies (paragraph [0028], This "circle of friends" can be used to identify a potential community of users with similar interests and demographics).
identify a potential community of users (Leeder, paragraph [0028]).


Claims 5, 10, and 16 are rejected under AIA  35 U.S.C §103 as being unpatentable over UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) in view of Rao et al. (US 10708216 B1, hereinafter Rao) and in view of Schwartz et al. (US 20070190504 A1, hereinafter Schwartz).

As to dependent claims 5, 10, and 16, the rejection of claim 3 is incorporated. UPPALA/Rao does not teach the ECS system as claimed in claim further comprising:
a development planner, coupled to the processor, to establish a talent development plan for the new employee based on a role, a responsibility and career information of the new employee; and 
a development analyzer to: 

determine gaps in development of the new employee; 
wherein the development planner is to update the talent development plan for the new employee based on the gaps.
Schwartz teaches:
a development planner, coupled to the processor, to establish a talent development plan for the new employee based on a role, a responsibility and career information of the new employee (paragraph [0122], The alignment module 3302 compares the current skills of the user to the critical skills for the job position to determine if there is a mismatch. The development plan module 3304 assists the user in creating a development plan based on the gap between the critical skills and the employee skills); and 
a development analyzer to: 
collect evaluation data on a development, a role and a responsibility for the new employee from the central database, and other employees (paragraph [0122], the job taxonomy database includes the critical skills associated with one or more job positions in the corporation); and 
determine gaps in development of the new employee; wherein the development planner is to update the talent development plan for the new employee based on the gaps (paragraph [0122], The development plan module 3304 assists the user in creating a development plan based on the gap between the critical skills and the employee skills. Next, the employee action module 3306 is executed to assist the user in creating an action plan including specific actions to be taken by the user and/or the supervisor of the user in response to the development plan).
Since UPPALA/Rao teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Schwartz, as the prior arts are in the same application filed of employee data analysis, and Schwartz further teaches employee development plan data. By incorporating Schwartz into UPPALA/Rao would expand the utility of UPPALA/Rao’s system by allowing to assist the user in creating an action plan including specific actions to be taken by the user (Schwartz, paragraph [0122]).

Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over UPPALA et al. (US 20190089655 A1, hereinafter UPPALA) in view of Rao et al. (US 10708216 B1, hereinafter Rao) and in view of Spitz et al. (US 20050099288 A1, hereinafter Spitz).

As to dependent claims 6, 10, and 16, the rejection of claim 3 is incorporated. Rao teaches the ECS as claimed in claim 1, wherein the bot analyses the data based on an employee model (Col 11 line 62-65, Conversations with customers, partners, managers, employees, direct reports may also be analyzed for assessing a score of engagement between individuals on a thread).
	UPPALA/Rao does not teach:

	Spitz teaches:
the employee model corresponds to data associated with routine and behaviour of employees of an enterprise (paragraph [0061], Such rules would be useful in determining if an employee has substantially deviated from that employee's general routine or if that employee's general routine substantially deviates from the average routine of all employees).
Since UPPALA/Rao teaches a system of selecting a bot for providing user query based suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the employee model corresponds to data associated with routine and behaviour of employees of an enterprise, as taught by Spitz, as the prior arts are in the same application filed of employee data analysis, and Spitz further teaches employee routine deviation data. By incorporating Spitz into UPPALA/Rao would expand the utility of UPPALA/Rao’s system by allowing to determining if an employee has substantially deviated from that employee's general routine (Spitz, paragraph [0061]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143